Citation Nr: 1224937	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  97-21 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for a bilateral foot disorder, due to hospitalization and medical treatment received at a VA Medical Center in 1976.


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney at Law


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel





INTRODUCTION

The Veteran performed initial active duty for training from August 1972 to February 1973, and on active duty from September 1973 to May 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 1996 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for a bilateral foot disorder. 

In a September 2000 decision, the Board denied the Veteran's claim, and he subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA General Counsel filed an unopposed motion to vacate the Board's September 2000 decision, based upon changes in law, and to remand the matter for readjudication.  In a February 2001 Order, the Court granted the motion, vacated the Board's September 2000 decision, and remanded the matter to the Board for compliance with directives that were specified in the motion. 

In a February 2002 decision, the Board once again denied the Veteran's claim, and he again appealed to the Court.  Thereafter, in a January 2003 Order, the Court granted a joint motion for remand, vacated the Board's February 2002 decision, and remanded the matter to the Board for compliance with directives that were specified in the joint motion. 

In October 2003, the Board remanded for additional evidentiary development.  Following that development, the case was returned to the Board, and the Board issued a decision in August 2005 denying the claim.  The Veteran once again appealed the decision to the Court, and once again, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion for remand.  In a December 2006 Order, the Court granted that motion, vacated the Board's August 2005 decision, and remanded the Veteran's claim to the Board for compliance with directives that were specified in the joint motion.  The Board, in November 2007 remanded the case for additional development. 

Following that development, the Board denied the claim in August 2008.  The Veteran again appealed to the Court, and in a March 2009 Order, the Court granted a new joint motion for remand, vacated the Board's August 2008 decision, and remanded the matter to the Board for compliance with the directives that were specified in the joint motion.  In compliance with that Joint Motion, the Board remanded the claim in November 2009 and November 2010.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for a bilateral foot disorder, claimed as having resulted from hospitalization and medical treatment received at a VA Medical Center in 1976.  After a careful review of the evidence of record, the Board finds that the claim must be remanded.

In the November 2010 remand the Board requested a VA neurological examination and opinion as to the etiology of the claimed foot disorder.  

Pursuant to the Board remand, the Veteran was afforded a VA examination in May 2011.  Following that examination the examiner opined that he did not think the Veteran had inadequate care in 1976, and that the post-operative condition of his feet would not have contributed to additional disability, i.e. neuropathy.  He noted that the 1976 VA Medical Center notes indicate that he was pain free when discharged from the hospital and that he did not see other indications of complaints of pain over the years as alleged by the Veteran's attorney.

The Board has carefully reviewed the evidence of record.  A discharge summary of September 1976 does note that the Veteran was discharged without any complaints of pain at the time.  Subsequent treatment records dated from December 1976, however, note that the Veteran sought treatment for continued bilateral foot pain.  In fact he reported at the time that he could not work due to the pain.  It was noted he still had callosities on the traverse arch of the right foot.  He was given a pair of orthopedic shoes with bilateral metatarsal bars.  

In March 1977, he was seen for trimming of his callosities and for metatarsal pads for his shoes.  In June 1977, he was seen with complaints of continued foot pain.  

The May 2011 VA examiner's opinion was based, in part, on the absence of any evidence of continued pain after the discharge from the surgery.  However, as noted, the Veteran was seen for continued complaints of foot pain almost a year after the surgery.  Accordingly, the Board finds that the VA opinion was, at least in part, based on an incomplete factual basis and therefore is inadequate for appellate review.  A new opinion which considers the post-surgery evidence of continued foot pain is needed.

The Board further acknowledges the representative's argument concerning certain VA treatment records, and will direct that the RO attempt to secure all VA treatment records that are not currently available for the period from 1977 to 1993.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers who have treated him for any foot disorder between 1977 and 1993.  After he has signed the appropriate releases, those records which have not been previously secured should be obtained and associated with the claims folder.  If the AMC/RO cannot locate any identified Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO must forward the claims folder to the VA examiner who conducted the May 2011 examination.  The examiner must have access to the claims folder, Virtual VA, and a copy of this remand.  The examiner is then to review all pertinent records, to particularly include the post-surgery treatment records from December 1976 through June 1977, documenting continued complaints of foot pain.  The examiner must then state whether this medical evidence changes his May 2011 opinion in any way.  If there is a change in his opinion, the examiner must specifically state how this medical evidence affects his opinion and provide a full and detailed explanation regarding his new opinion..  The examiner must also specifically address the May 2012 opinion submitted by Patrick Carey, M.D., who opined that the Veteran received inadequate treatment following his 1976 surgery, and that this lack of proper care has led to the appellant's current foot disorder.  

If the May 2011 examiner is not available, the RO must forward the file, and afford access to Virtual VA, to another neurologist and ask that she/he provide the requested opinion after consideration of the appellant's post surgical reports of continued foot pain through June 1977, the opinions provided by the Veteran's private podiatric surgeon, Dr. A, the absence of medical records of foot care between 1977 and 1993, the three surgeries performed by Dr. A in 1993 and 1994, findings at an April 2008 VA podiatry examination, and results of recent neurological tests.  The examiner must also specifically address the May 2012 opinion submitted by Patrick Carey, M.D., who opined that the Veteran received inadequate treatment following his 1976 surgery, and that this lack of proper care has led to the appellant's current foot disorder.  

Any new examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran has an additional foot disability due to the surgery and treatment afforded him by VA in 1976.  In so doing, the examiner must consider the Veteran's physical condition before and after the 1976 surgery and treatment.  The examiner cannot consider, as being due to that surgery or treatment, any natural progress of disease or injury, or any changes that were merely coincidental with that surgery or treatment.  Rather, a causal connection is required.  To be causally linked to the 1976 surgery or treatment, any additional disability or increase in severity due to the VA surgery and treatment in 1976 must have been the result of hospitalization, medical or surgical treatment, or examination, including appropriateness of treatment decisions and consequences of those decisions. 

The examiner must specify whether any additional disability or increase in severity of disability was a necessary consequence of medical or surgical treatment or examination properly administered.  "Necessary consequences" are those which are certain to result from, or were intended to result from, the examination or medical or surgical treatment administered.  (For example, if surgery were undertaken for appendicitis, the fact that the appendix was removed would be a "necessary consequence" of the treatment administered.)  Consequences otherwise certain or intended to result from a treatment will not be considered uncertain or unintended solely because it had not been determined, at the time of consent for the examination or medical or surgical treatment, whether the treatment would in fact be administered. 

Finally, the examiner must also specify whether it is more likely than not, i.e., there is greater than a 50 percent chance, that any additional foot disability or increase in severity of any foot disability was the result of the Veteran's failure to follow the post operative instructions of a medical care provider. 

The examiner must provide complete explanations for any and all opinions offered.  If the examiner cannot answer any of these questions without resorting to medically unsupported speculation, the examiners must provide a complete explanation as to why this is so. 

2.  Thereafter, the RO should readjudicate the remanded claim de novo.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011)


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


